Case 3:19-cv-00170-BRM-TJB Document 48 Filed 02/08/21 Page 1 of 32 PageID: 766




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY
                                    TRENTON DIVISION

  DAWN VAN BRUNT,                                     Case No. 3:19-cv-00170-BRM-TJB
  364 Westwood Ave., Apt. 81
  Long Branch, NJ 07740

                           Plaintiff,

              v.                                      SECOND AMENDED COMPLAINT

  WELLS FARGO BANK, N.A.,
  420 Montgomery Street                               (Jury demand endorsed hereon)
  San Francisco, CA 94104

                           Defendant.

       Plaintiff Dawn Van Brunt, through counsel, for her Second Amended Complaint against

Defendant Wells Fargo Bank, N.A., states:

                            PARTIES, JURISDICTION, AND VENUE

       1.         Plaintiff Dawn Van Brunt (“Plaintiff” or “Van Brunt”) was the owner of residential

real property, located at and commonly known as 4101 Dairy Court, Freehold, NJ 07728 (the

“Property”) which she occupied as her primary, principal residence until her family was removed

by the Sheriff.

       2.         Van Brunt is a natural person residing in Monmouth County, New Jersey at her

residence of 364 Westwood Ave., Apt. 81, Long Branch, NJ 07740.

       3.         From approximately July 12, 2007 to July 11, 2017, Defendant Wells Fargo Bank,

N.A. (“Defendant” or “Wells Fargo”) was the servicer of a note executed by Van Brunt (the

“Note”) and of a mortgage on the Property that secures said note (the “Mortgage”) (collectively,

the “Loan”). The Loan was insured by the Federal Housing Authority (the “FHA”). The Loan is

attached as Composite Exhibit 1.



                                                  1
Case 3:19-cv-00170-BRM-TJB Document 48 Filed 02/08/21 Page 2 of 32 PageID: 767




          4.    Wells Fargo is an incorporated business under the laws of the State of Delaware

that maintains its principal place of business at 101 N. Phillips Ave., Sioux Falls, SD 57104.

          5.    This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a) as the matter in

controversy as more fully detailed throughout the Complaint exceeds $75,000.00 exclusive of

damages sought of a punitive nature and/or interest and costs, and is between citizens of different

States.

          6.    This Court has supplemental jurisdiction to hear all state law statutory and common

law claims pursuant to 28 U.S.C. § 1367.

          7.    Venue lies in this District pursuant to 28 U.S.C. § 1391(b) as a substantial part of

the events or omissions giving rise to the claims asserted herein occurred in this District.

          8.    Van Brunt has a private right of action under the New Jersey Consumer Fraud Act,

N.J.S.A. § 56:8-1, et seq. (the “CFA”), and such action provides for actual damages, treble

damages, reasonable attorneys’ fees, filing fees, and reasonable costs of suit. N.J.S.A. § 56:8-19.

                              FACTUAL BACKGROUND

   A. Wells Fargo services residential mortgage loans nationwide.

          9.    Wells Fargo is one of the nation’s largest providers of residential mortgage home

loans. It services residential home mortgage loans nationwide.

          10.   Wells Fargo is a loan servicer and lender. It derives income in a number of ways

including (a) payments based on a percentage of each borrower’s principal balance pool, (b) float

interest, (c) late fees, (d) foreclosure fees, (e) property inspection and preservation fees, and (f)

broker opinion fees.

          11.   Wells Fargo is a wholly-owned and controlled subsidiary of Wells Fargo &

Company (NYSE: WFC), one of the nation’s largest financial institutions. Wells Fargo &



                                                  2
Case 3:19-cv-00170-BRM-TJB Document 48 Filed 02/08/21 Page 3 of 32 PageID: 768




Company is a Delaware corporation headquartered in San Francisco, California and a registered

bank holding company.

       12.     Wells Fargo & Company describes itself as a “diversified, community-based

financial services company with $1.87 trillion in assets.” Wells Fargo & Company, Quarterly

Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 (Form 10-Q), p. 3,

(Nov. 6, 2018). It provides “banking, investment, and mortgage products and services as well as

consumer and commercial finance, through 8,050 locations, 13,000 ATMs, digital (online, mobile,

and social), and contact centers (phone, email, and correspondence).” Id. Wells Fargo & Company

employs approximately 262,000 full-time employees in 37 countries and serves “one in three

households in the United States.” Id.

   B. Wells Fargo employs uniform, nationwide loan servicing, loan modification, and
      foreclosure practices.

       13.     Wells Fargo utilizes uniform and standardized loan servicing, loan modification,

and foreclosure practices nationwide. Much of their standardized loan servicing, loan

modification, and foreclosure practices are reliant upon automated processes, systems, and tools.

       14.     Wells Fargo’s loan servicing, loan modification, and foreclosure practices are

governed by federal requirements and obligations.

       15.     The Federal Housing Agency (“FHA”) is an agency within the United States

Department of Housing and Urban Development (“HUD”) that supplies mortgage insurance to

FHA-approved lenders, insuring loans on single-family homes.

       16.     Mortgage insurance protects lenders from the risk of borrower defaults because the

FHA agrees to pay lenders in the event of borrower default.

       17.     Lenders must be pre-approved to qualify for FHA mortgage insurance. They must

also comply with HUD regulations.


                                                3
Case 3:19-cv-00170-BRM-TJB Document 48 Filed 02/08/21 Page 4 of 32 PageID: 769




       18.     Wells Fargo is a pre-approved lender who qualifies for FHA mortgage insurance.

Wells Fargo is therefore required to comply with HUD regulations.

       19.     As Van Brunt’s loan is protected by FHA mortgage insurance, Wells Fargo’s

predecessor and the borrower(s) executed loan documents that incorporate by reference HUD

regulations.

       20.     In 2008, the federal government began the Troubled Asset Relief Program (TARP).

Pursuant to TARP, all servicers that receive funding from TARP must participate in HAMP.

       21.     Wells Fargo received about $25 billion in TARP funds. In return, Wells Fargo

agreed to participate in HAMP and be obligated by all Program Documentation (defined below).

       22.     In 2009, the Secretary of the Treasury implemented the FHA HAMP, which was

designed to minimize foreclosures by incentivizing loan modifications. Pursuant to HAMP, HUD

has promulgated HAMP guidelines, regulations, and directives.

       23.     Wells Fargo is required to comply with all Program Documentation, HAMP, and

other Department of Treasury directives.

       24.     Among other things, Wells Fargo is required to review defaulted loans for

modification eligibility prior to proceeding with any foreclosure. Wells Fargo is required to offer

to all defaulted borrowers modifications for which they are eligible prior to conducting any

foreclosure. HAMP guidelines require that Wells Fargo undertake a number of specific and non-

discretionary steps to determine a consumer’s eligibility for modification or other relief. If, after

completing a formula-driven net present value analysis, the modified loan would be more

profitable than the non-modified loan, HAMP guidelines require Wells Fargo offer a trial period

plan modification. If the borrower completes the trial period plan, Wells Fargo is required to

permanently modify the loan.



                                                 4
Case 3:19-cv-00170-BRM-TJB Document 48 Filed 02/08/21 Page 5 of 32 PageID: 770




       25.     To request a modification, FHA regulations require each borrower submit

standardized form assistance applications, financial worksheets, hardship affidavits, and

acknowledgment and agreements (the “Modification Contract”). Pursuant to the standard form

Modification Contract, the borrower makes a legal representation as to the material truth of all

information provided. The borrower agrees to provide all requested financial and hardship

information. Among other things, the borrower also promises to undergo credit counseling if they

are so requested. In return, Wells Fargo agrees in the Modification Contract to examine the

borrower’s eligibility for all available modifications. If the borrower is eligible for any available

mandatory modifications, Wells Fargo is required by the Modification Contract (as well as HAMP,

other Department of Treasury directives, and FHA regulations) to extend a trial period plan1.

       26.     These standardized Modification Contracts incorporate all applicable obligations

in the HAMP provisions, regulations, directives, guidelines, procedures, documentation,

instructions, bulletins, frequently asked questions, letters, directives, and other communications

issued by the Department of Treasury and federal agencies (collectively, “Program

Documentation.”).

       27.     In all relevant communications with borrowers, Wells Fargo represents that it will

extend trial period plans to any borrower who is eligible for a mandatory modification under

HAMP.

       28.     Wells Fargo receives incentive payments for every successful modification under

the Program Documentation. However, Wells Fargo also benefits from unsuccessful




1
 In some circumstances the FHA regulations and guidelines require lenders like Wells Fargo to
evaluate borrowers who do not submit applications using the same criteria as for the underwritten
applications, except for the consideration of the borrower’s income. Some of these “Streamlined”
modifications may also have been impacted by the software errors.

                                                 5
Case 3:19-cv-00170-BRM-TJB Document 48 Filed 02/08/21 Page 6 of 32 PageID: 771




modifications, along with foreclosures. If a federally-mandated modification is not required, Wells

Fargo can offer modification and temporary payment plans outside of HAMP, often under terms

that are less favorable to the borrower than federally-mandated plans. Furthermore, Wells Fargo

can continue to obtain foreclosure, late fees, property inspection, preservation, and broker opinion

fees. What is more, Wells Fargo receives higher float interest payments for non-modification

options such as a short sale or a foreclosure. It further receives higher principal balance pool

payments if it does not reduce the principal balance pursuant to Program Documentation

requirements.

   C. Wells Fargo repeatedly fails to oversee, test, and audit its uniform loan servicing,
      mortgage modification, and foreclosure practices.

       29.      In 2010, the Office of Comptroller of the Currency (“OCC”) discovered multiple

deficiencies and unsafe and unsound practices in Wells Fargo’s residential mortgage servicing,

modification, and foreclosure programs. The OCC determined that Wells Fargo failed to oversee,

audit, and test its foreclosure and modification tools and practices and failed to comply with

applicable laws, prioritizing profits over compliance and causing substantial harm to consumers.

       30.      The OCC’s investigation and related investigations resulted in millions in fines

assessed by the Federal Reserve to Wells Fargo & Company.

       31.      As a result, Wells Fargo agreed to two consent orders with the OCC, committing

to taking all necessary and appropriate steps to remedy the deficiencies and unsafe and unsound

practices identified by the OCC. In the consent orders, Wells Fargo agreed to form compliance

committees and programs subject to the oversight of the OCC. It agreed to adopt processes to

better oversee, audit, and conduct ongoing testing of its loan servicing, modification, and

foreclosure tools and practices and ensure legal and regulatory compliance. Some such agreed




                                                 6
Case 3:19-cv-00170-BRM-TJB Document 48 Filed 02/08/21 Page 7 of 32 PageID: 772




processes were targeted at better oversight, auditing, and testing of automated tools, modification

and foreclosure review, and fee assessments.

       32.     But Wells Fargo failed to remedy the deficiencies and unsafe and unsound practices

identified by the OCC. It failed to adopt adequate oversight, auditing, and testing processes and

programs. And it failed to detect and/or correct repeated and systemwide servicing, modification,

and foreclosure process errors.

       33.     In 2015, the OCC again determined that, despite the 2011 consent cease and desist

orders, Wells Fargo was continually failing to adequately oversee, audit, and test its servicing,

modification, and foreclosure practices for compliance. As a result, the OCC assessed millions in

monetary penalties against Wells Fargo’s parent company, Wells Fargo & Company.

       34.     In early 2018, the OCC discovered additional and ongoing compliance and conduct

failures in Wells Fargo’s loan servicing, modification, and foreclosure programs and processes.

The OCC determined that Wells Fargo’s deficiencies and compliance failures constituted reckless

and unsafe or unsound practices in violation of federal law and that Wells Fargo failed to

implement and maintain an adequate compliance risk management program. It found that Wells

Fargo failed to implement adequate oversight, control, auditing, and testing of its servicing,

modification, and foreclosure programs and practices. The OCC also found that Wells Fargo failed

to adequately report compliance concerns, compliance failures, and Wells Fargo’s efforts to

remedy them.

       35.     As a result, Wells Fargo & Company and Wells Fargo entered into a consent cease

and desist order with the OCC, again agreeing to adopt system-wide compliance programs and

oversight.




                                                7
Case 3:19-cv-00170-BRM-TJB Document 48 Filed 02/08/21 Page 8 of 32 PageID: 773




       36.     The Federal Reserve also issued a consent cease and desist order in early 2018

restricting Wells Fargo’s growth until governance, oversight, risk management, auditing, and

testing is improved. In its consent cease and desist order, the Federal Reserve reports that it

determined Wells Fargo “pursued a business strategy that emphasized sales and growth without

ensuring that senior management had established and maintained an adequate risk management

framework commensurate with the size and complexity of the Firm, which resulted in weak

compliance practices.

       37.     As a result of the OCC’s continued investigations and resulting consent orders,

Wells Fargo was and is on notice of serious errors, deficiencies, and unsafe and unsound practices

in its loan servicing, modification, and foreclosure processes and practices from 2010 through the

present. Wells Fargo was and is likewise aware of the need for oversight, testing and auditing of

those processes and practices, including the need for oversight, testing, and auditing of automated

tools. Yet Wells Fargo has habitually failed to adopt adequate oversight, testing, and auditing.

   D. Wells Fargo’s automated calculation errors.

       38.     Wells Fargo’s deficiencies, unsafe and unsound practices, and failure to conduct

adequate oversight, auditing, and testing, resulted in a number of systemic automated calculation

errors that greatly affected borrowers.

       39.     From 2010 through 2019, Wells Fargo utilized automated mortgage loan

modification underwriting tools to determine which default borrowers are qualified for a mortgage

loan modification or repayment plan.

       40.     By its own admissions, Wells Fargo repeatedly failed to test and audit its automated

mortgage loan modification underwriting tool, despite the OCC investigations and consent decrees

putting it on notice of significant issues with its mortgage practices. Wells Fargo likewise failed



                                                 8
Case 3:19-cv-00170-BRM-TJB Document 48 Filed 02/08/21 Page 9 of 32 PageID: 774




to adequately verify that its automated mortgage loan modification tools and standard foreclosure

practices complied with consent decree requirements, regulations, and laws.

       41.     As a result, Wells Fargo wrongfully failed to approve hundreds of borrowers for

appropriate mortgage loan modifications and/or repayment plans

   E. Wells Fargo’s “first” automated calculation error

       42.     As a result of its continuing failure to implement adequate oversight, auditing, and

test controls, Wells Fargo failed to timely identify a number of automated calculation errors in its

mortgage software.

       43.     As reported by the OCC, between March of 2013 and October of 2014, an

unidentified error caused Wells Fargo to fail to offer modifications to 184 borrowers who were

entitled to modification trial period plans.

D. Wells Fargo’s “second” automated calculation error.

       44.     Unbeknownst to the OCC, Wells Fargo’s “first” automated calculation error was

not its only one.

       45.     On August 3, 2018, Wells Fargo’s parent company Wells Fargo & Company issued

its Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Wells

Fargo & Company, Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange

Act of 1934 (Form 10-Q), p. 3, (August 3, 2018) (“August Report”). In its report, Wells Fargo &

Company revealed for the first time that it identified an automated calculation error that caused it

to wrongfully deny loan modifications and resulted in hundreds of foreclosures of residential

mortgage loans in default between April 13, 2010 and October 20, 2015.

       An internal review of the Company’s use of a mortgage loan modification
       underwriting tool identified a calculation error that affected certain accounts that
       were in the foreclosure process between April 13, 2010 and October 20, 2015, when
       the error was corrected. This error in the modification tool caused an automated


                                                 9
Case 3:19-cv-00170-BRM-TJB Document 48 Filed 02/08/21 Page 10 of 32 PageID: 775




        miscalculation of attorneys’ fees that were included for purposes of
        determining whether a customer qualified for a mortgage loan modification
        pursuant to the requirements of government-sponsored enterprises (such as Fannie
        Mae and Freddie mac) and the U.S. Department of Treasury’s Home Affordable
        Modification Program (HAMP). Customers were not actually charged the incorrect
        attorneys’ fees. As a result of this error, approximately 625 customers were
        incorrectly denied a loan modification or were not offered a modification in
        cases where they would have otherwise qualified. In approximately 400 of
        these instances, after the loan modification was denied or the customer was
        deemed ineligible to be offered a loan modification, a foreclosure was
        completed.

 (Emphasis added).

        46.     In 2010, Wells Fargo developed two proprietary software tools to evaluate loan

 modification eligibility depending on the type of loan - the Home Preservation Application (HPA)

 and the SLoaD tool. Loan modification applications under FHA loans, like Van Brunt's, were

 decided using the SLoaD tool. See a copy of Carmen Bell’s March 8, 2018 email attached as

 Exhibit 2.

        47.     Each eligibility decision began with capitalizing unpaid fees and charges, including

 attorney’s fees Wells Fargo incurred processing the delinquent loan into the loan balance; then,

 this sum was re-amortized. See HPA Handbook at 00071422-71423 (attached as Exhibit 3).

        48.     HUD established maximum attorney’s fees Wells Fargo could charge in each state

 and provided Wells Fargo a table setting forth these limits. See Mortgagee Letter 2005-30

 (attached as Exhibit 4).

        49.     Using this table, Wells Fargo was supposed to input the attorney’s fees it had

 actually paid and incurred, but only up to the maximum allowable amount. See July 2018

 Executive Summary of the Attorney Fee Calculation Error at 00106022 (attached as Exhibit 5).

 Instead, Wells Fargo programmed its HPA tool to add the state maximum to the fees that were

 actually paid and incurred rather than limit the allowable fees, which inevitably caused the formula



                                                 10
Case 3:19-cv-00170-BRM-TJB Document 48 Filed 02/08/21 Page 11 of 32 PageID: 776




 to erroneously reject borrowers who qualified for modifications. Id. As a result, over 900

 borrowers who qualified for loan modifications were deemed ineligible.

           Wells Fargo Discovered the Error in 2013 But Ignored it For Two Years

        50.     In August 2013, Wells Fargo discovered its error and knew that “incorrect

 Attorney’s Fees [were] being calculate[d] in HPA that could be impacting decisions.” See

 September 5, 2013 email, WF_HERNANDEZ_00144335 (attached as Exhibit 6); Review of Dan

 Pfeil (attached as Exhibit 7) at 00000311.

        51.     Shortly thereafter, Wells Fargo began to “research and test[] to determine/isolate

 the problem.” September 27, 2013 email at 00144382 (attached as Exhibit 8). Senior leaders

 within Wells Fargo were briefed on the error, and a recommendation was made to fix it. See Exhibit

 7, Review of Dan Pfeil at 00000311. Week after week, the attorney’s fee error was included on

 the list of potential issues to be prioritized for resolution. Compendium of “change control”

 requests related to the fee error (attached as Exhibit 9). But it took months for Wells Fargo to

 prioritize or assign resources to fix the problem.

        52.     By January 2014, Wells Fargo reviewed 7,000 loans to determine if the mortgage

 modifications were wrongfully denied and discovered that at least 50 of those were. See

 WF_HERNANDEZ_00001456 (attached as Exhibit 10); WF_HERNANDEZ_00002738

 (attached as Exhibit 11). Yet somehow, Wells Fargo concluded in the same month that no

 modifications were wrongly denied and that there was no urgency to fix the error. See

 WF_HERNANDEZ_0000476 (attached as Exhibit 12); WF_HERNANDEZ_0002724 (attached

 as Exhibit 13).

        53.     The enormity of this error and decision is perplexing and, in fact, since this scandal

 has broken, Wells Fargo has been unable to determine any basis for concluding that no customer



                                                  11
Case 3:19-cv-00170-BRM-TJB Document 48 Filed 02/08/21 Page 12 of 32 PageID: 777




 was wrongly denied a loan modification. When asked in a deposition how in 2014 the bank

 concluded that no one was impacted, Wells Fargo’s corporate representative had no answer.

 30(b)(6) Deposition of Carmen Bell (“Bell Depo.”) at 95:10-18 (attached as Exhibit 14).

         54.      In January 2014, the employee who found the error in August 2013 (and escalated

 the issue to senior leaders) and a Wells Fargo risk manager both recommended a temporary fix

 while Wells Fargo worked on a permanent solution. See WF_HERNANDEZ_00001456 (attached

 as Exhibit 15). In fact, Wells Fargo’s risk consultant warned that Wells Fargo knew there was a

 risk of ongoing harm to customers, i.e., wrongful denials of loan modifications. Id. Wells Fargo

 nevertheless ignored this advice, failing to implement even a temporary fix.

         55.      In July 2014, Wells Fargo conducted a five-day summit to assess this and other fee

 processing errors. At this summit, Wells Fargo again acknowledged that the calculation error …

 “may     lead    to   incorrect     mod      program        participation     decisions      by    HPU.”      See

 WF_HERNANDEZ_00001325-00001326 (attached as Exhibit 16) (emphasis added). Despite

 knowing it could be denying an “unknown” number of loan modifications because of “overstated

 fees,” Wells Fargo still did nothing to fix the problem.

         56.      In October 2014, a new project manager, Diane Young, recommended a solution

 that would only cost the bank $61,950 - or approximately 0.0007% of its 2014 annual revenue of

 84 billion.2 But again, Wells Fargo refused. See Composite Exhibit 17. Despite knowing that

 “[i]naccurate fees will continue to be quoted,” Young’s request for funding was denied because

 “[s]trategic priorities [had] changed.” See Wells Fargo emails, attached as Exhibit 18.

         57.      After this, Susan Crawford, Operational Risk Consultant, advised on May 4, 2015,

 that continuing to use the fee matrix was “risky” so she asked: “Try for a different fix or accept


 2
   Wells Fargo’s 2014 Annual Report at p. 32 (available at https://www.wellsfargo.com/assets/pdf/about/investor-
 relations/annual-reports/2014-annual-report.pdf, last visited February 8, 2021).

                                                        12
Case 3:19-cv-00170-BRM-TJB Document 48 Filed 02/08/21 Page 13 of 32 PageID: 778




 the risk and close this issue?” See id. at 00001713. Wells Fargo accepted the risk. See

 WF_HERNANDEZ_00107884 (attached as Exhibit 19) Ms. Crawford continued to voice her

 concerns and finally, in October 2015, the fee matrix was removed from the HPA tool. This did

 not, however, completely fix the problem; errors in adding excessive attorney fees for loans made

 with the SLoaD tool continued, causing additional wrongful loan modification denials until 2018.

 See Exh. 14 (Bell Depo.) at 43:21-46:9; 193:15-25.

                  Wells Fargo Concealed the Impact to Van Brunt Until 2018

        58.     Just as Ms. Crawford had predicted in 2015, Wells Fargo did in fact wrongfully

 deny borrowers loan modifications because of how attorney’s fees were calculated. See Wells

 Fargo Business Requirements Document, at 00011932 (attached as Exhibit 20). While reviewing

 a different error in March 2018, Wells Fargo “rediscovered” this attorney’s fee error and finally

 figured out that it harmed borrowers from April 13, 2010 until October 20, 2015. See Exh. 20.

        59.     Through this review, Wells Fargo also discovered that it had wrongfully denied

 mortgage modifications for loans analyzed in SLoaD from 2010 until 2018. See Exh. 14, Bell

 Depo. at 44:25-46; see also Wells Fargo Business Requirements Documents (attached as Exhibit

 21). In all, Wells Fargo wrongfully denied loan modifications to 824 borrowers, and caused over

 500 of them to lose their homes.

        60.     In late 2018 and early 2019, Wells Fargo began sending form letters to customers

 affected by the “calculation error.” The letters typically included a check and informed customers

 if they were not satisfied with that amount, they could consider mediation through a third-party

 mediator that Wells Fargo retained.




                                                13
Case 3:19-cv-00170-BRM-TJB Document 48 Filed 02/08/21 Page 14 of 32 PageID: 779




                                  Dawn Van Brunt’s Experience

        61.     In 2009, Van Brunt had to leave her job in patient care to become the caretaker of

 her ill father and brother. As a result, Van Brunt experienced financial difficulties and defaulted

 on the Loan.

        62.     On or about August 19, 2011, non-party The Strickland Farm Condominium

 Association, Inc. (the “COA”) commenced an action against Van Brunt in the Superior Court of

 New Jersey, Law Division, Special Civil Part, captioned The Strickland Farm Condominium

 Association, Inc. v. Dawn Rivera, assigned Docket Number MON-DC-014947-11 (the “COA

 Action”). A copy of the docket sheet is attached as Exhibit 22. The COA commenced the COA

 Action over $1,819.00 in unpaid common expense assessments. A copy of the COA Action

 Complaint is attached as Exhibit 23.

        63.     On October 13, 2012, judgment was awarded in the amount of $4,075.15 to the

 COA. On October 15, 2013, an Order Permitting the Sale of Van Brunt’s Home was entered in the

 COA Action. A copy of the order is attached as Exhibit 24.

        64.     In February 2012, Van Brunt reached out to Wells Fargo in an effort to obtain a

 loan modification to keep the Property.

        65.     Meanwhile, on November 19, 2012, Wells Fargo filed a foreclosure action against

 Van Brunt in the Monmouth County Superior Court, Case No. F-027129-12 (the “Foreclosure

 Case”). The Foreclosure Case Docket is attached as Exhibit 25.

        66.     On or about December 2, 2013, Wells Fargo told Van Brunt she did not qualify for

 a loan modification. A copy of the denial letter is attached as Exhibit 26.

        67.     On or about December 18, 2013 Van Brunt appealed the modification denial. A

 copy of the appeal is attached as Exhibit 27. Through the appeal, Van Brunt noted “I am more



                                                 14
Case 3:19-cv-00170-BRM-TJB Document 48 Filed 02/08/21 Page 15 of 32 PageID: 780




 than capable to pay my mortgage on time every month and therefore I am appealing Wells Fargo’s

 decision.” Through correspondence dated January 13, 2014, Wells Fargo denied the modification

 appeal. A copy of the appeal denial is attached as Exhibit 28.

         68.      At this time, the COA had scheduled an auction on Van Brunt’s home for February

 3, 2014.

         69.      As Wells Fargo failed to tender Van Brunt the loan modification which she was

 entitled to, there was no rational basis for Van Brunt to contest the COA foreclosure or otherwise

 attempt to resolve it as Wells Fargo held the first lien position mortgage. Accordingly, Van Brunt

 did not take actions to stop the February 3, 2014 auction.

         70.      Had Wells Fargo properly tendered the modification offer to Van Brunt, she would

 have taken immediate steps to resolve the COA Action. For example, Van Brunt could have filed

 a Chapter 13 Bankruptcy Petition and repaid the COA arrears over a period of up to sixty (60)

 months.3 She also could have used her statutory adjournments to postpone the February 3, 2014

 sale for a period of up to twenty-eight (28) days. Furthermore, Wells Fargo would have been

 required to suspend the pending foreclosure action against her.4

         71.      Had Wells Fargo properly extended the modification offer to Van Brunt, Van Brunt

 would have tendered the required payments under the Trial Period Plan, thereby entitling her to a

 permanent loan modification agreement. The final payment under the permanent modification

 would have been the same or less than the trial mortgage payment. 5 Therefore, Van Brunt would




 3
   See HUD Mortgagee Letter 2013-32 (“Mortgagors with an active Chapter 7 or Chapter 13 bankruptcy case are
 eligible for FHA Loss Mitigation Options to the extent that such Loss Mitigation does not violate federal bankruptcy
 law or orders of the Bankruptcy Court or Bankruptcy Trustee.”)
 4
    See HUD Mortgagee Letter 2011-28, p. 2 (“Foreclosure action must be suspended during trial payment plans.”)
 5
    See id.

                                                         15
Case 3:19-cv-00170-BRM-TJB Document 48 Filed 02/08/21 Page 16 of 32 PageID: 781




 have been able to continue making the payments due and owed under the permanent modification

 agreement.

        72.    On February 3, 2014, the COA sold Van Brunt’s Home at auction.

        73.    Van Brunt and her family were forced to move out of the Property on or about

 September 3, 2014.

        74.    On July 1, 2014, Well Fargo obtained its Final Judgment in the Foreclosure Action.

 Wells Fargo scheduled the initial sale date on Van Brunt’s Home for December 1, 2014. On

 January 5, 2015, Wells Fargo caused the Home to be sold at auction and acquired title to the

 property at the January 2015 sheriff’s sale. See Wells Fargo Bank, N.A. v. Rivera, No. A-2042-

 14T4, 2016 N.J. Super. Unpub. LEXIS 1285, at *6 (App. Div. June 6, 2016).

        75.    Wells Fargo maintained ownership to the Home until May 16, 2018, when it deeded

 the Home to Damars R. Duarte-Diaz. A copy of the deed is attached as Exhibit 29.

        76.    On or about August 3, 2018, Wells Fargo filed a Form 10-Q with the United States

 Securities and Exchange Commission. The Form 10-Q is attached as Exhibit 30.

        77.    The Form 10-Q identified a:

               [C]alculation error that affected certain accounts that were in the
               foreclosure process between April 13, 2010, and October 20, 2015,
               when the error was corrected … [a]s a result of this error,
               approximately 625 customers were incorrectly denied a loan
               modification or were not otherwise offered a modification in cases
               where they would have otherwise qualified. In approximately 400
               of these instances … a foreclosure was completed.

 See Exhibit 30.

        78.    On or about September 20, 2018, Wells Fargo sent correspondence to Van Brunt

 (the “WF Letter”) with the subject: “We made a mistake when we reviewed you for payment

 assistance.” The WF Letter is attached as Exhibit 31.



                                                16
Case 3:19-cv-00170-BRM-TJB Document 48 Filed 02/08/21 Page 17 of 32 PageID: 782




        79.     The WF Letter admits that “Wells Fargo Home Mortgage is a division of Wells

 Fargo Bank, N.A.” See Exhibit 30.

        80.     The WF Letter states:

                We have some difficult news to share. When you were considered
                for a loan modification, you weren’t approved, and now we realize
                that you should have been. We based our decision on a faulty
                calculation, and we’re sorry. If it had been correct, you would
                have been approved for a trial modification.

                We want to make things right.

 See Exhibit 30 (emphasis added).

        81.     Through the WF Letter, Wells Fargo provided Van Brunt with a check in the

 amount of Twenty Five Thousand Dollars ($25,000.00).

        82.     The WF Letter states that if Van Brunt feels that Wells Fargo has not “made things

 right” she could consider mediation and still cash the check. See Exhibit 30.

        83.     As Van Brunt did not feel that Wells Fargo “made things right”, on or about October

 8, 2018, she filled out the mediation form (the “Mediation Request Form”). The Mediation Request

 Form is attached as Exhibit 32.

        84.     The Mediation Request Form stipulates that Van Brunt is “not waiving any legal

 claims by participating in the process.” See Exhibit 32.

        85.     Van Brunt supplemented the Mediation Request Form to explain how Wells

 Fargo’s “faulty calculation” affected her life (the “Financial Rationale”). The Financial Rationale

 is attached as Exhibit 33.

        86.     In the Financial Rationale, Van Brunt details the damages caused by Wells Fargo’s

 wrongful decision. See Exhibit 33.




                                                 17
Case 3:19-cv-00170-BRM-TJB Document 48 Filed 02/08/21 Page 18 of 32 PageID: 783




        87.      On December 28, 2018, the parties attended an unsuccessful three hour mediation

 in an attempt to resolve this matter.

        88.      The alleged mediation was governed by a set of rules established by Wells Fargo

 that the mediator failed to provide to Van Brunt or her counsel. Wells Fargo representatives who

 participated also failed to provide any information regarding the specifics of the “faulty

 calculation”.

        89.      Enticing Van Brunt to sit on her rights and wait for this sham mediation to take

 place constitutes an additional unconscionable business practice.

        90.      As Wells Fargo failed to “make things right”, Van Brunt retained DannLaw to file

 the current matter against Wells Fargo for violations of the CFA, the covenant of good faith and

 fair dealing, and common law fraud based upon the wrongful denial of the loss mitigation

 application and concealment of the calculation error for nearly three (3) years, all to Van Brunt’s

 great prejudice and damage.

        91.      Wells Fargo’s conduct directly and proximately caused the following damages to

 Van Brunt:

                 A.     Wells Fargo took away the opportunity for Van Brunt to obtain a
                        permanent loan modification and remain in the Property;
                 B.     Van Brunt had to forfeit her Section 8 eligibility of $200.00 monthly
                        in order to enter into the Loan and lost out on its benefits for the last
                        four plus years;
                 C.     Van Brunt has been forced to pay rent since losing the Property that
                        has been at least $150.00 per month higher than her mortgage for
                        the last four plus years;
                 D.     Van Brunt’s Daughter was forced to get her own apartment, costing
                        her $1,250 per month.
                 E.     Due to credit screening, Van Brunt’s previous employer would not
                        rehire her and she had to accept a large salary reduction as the
                        foreclosure and delays in reviewing her loss mitigation application
                        destroyed her credit;
                 F.     Van Brunt had to retain legal counsel to file this complaint which
                        would have never been needed had Wells Fargo correctly offered


                                                   18
Case 3:19-cv-00170-BRM-TJB Document 48 Filed 02/08/21 Page 19 of 32 PageID: 784




                        Van Brunt a trial modification or met Van Brunt demands in
                        mediation;
                G.      Van Brunt has sought medical treatment for two major strokes and
                        multiple minor strokes resulting from the lasting effect of the stress
                        caused by Wells Fargo;
                H.      Van Brunt suffered extreme emotional distress, resulting from:
                        a.      The unproductive and repetitive loss mitigation process;
                        b.      The wrongful denial of her loss mitigation application due to
                                the “faulty calculation” error;
                        c.      The continuance of the foreclosure after the “faulty
                                calculation” error;
                        d.      The loss of the home that her two children grew up in;
                        e.      Four years of on and off homelessness of her family; and,
                        f.      The ongoing medical issues.
                I.      Van Brunt hoped and believed that by entering into a trial
                        modification and a permanent modification of the Loan that she
                        would be able to immediately begin the long process of improving
                        her credit standing.
                        a.      Wells Fargo reported Van Brunt to the Credit Reporting
                                Agencies as delinquent on the Loan leaving her unable to
                                obtain credit or insurance at reasonable rates;
                        b.      Van Brunt could not obtain an automobile loan;
                        c.      Van Brunt could not be a co-signer on her son’s student
                                loans;
                        d.      Although Wells Fargo stated it would reach out to the Credit
                                Reporting Agencies to remove any negative reporting, it
                                waited years to correct the damage (even apparently after it
                                knew it had made a mistake by not approving her for a trial
                                modification).

                                   COUNT ONE
         VIOLATION OF N.J.S.A § 56:8-2, THE CONSUMER FRAUD ACT (CFA)

        92.     Van Brunt restates and incorporates all of her statements and allegations contained

 in paragraphs 1 through 91, in their entirety, as if fully rewritten herein.

        93.     Wells Fargo is a “person” as defined by N.J.S.A. § 56:8-1(d) because Wells Fargo

 is a partnership, corporation, company, trust, business entity, or business association.

        94.     The CFA prohibits:

                The act, use or employment by any person of any unconscionable
                commercial practice, deception, fraud, false pretense, false promise,
                misrepresentation, or the knowing concealment, suppression, or


                                                   19
Case 3:19-cv-00170-BRM-TJB Document 48 Filed 02/08/21 Page 20 of 32 PageID: 785




                omission of any material fact with intent that others rely upon such
                concealment, suppression or omission, in connection with the sale
                or advertisement of any merchandise or real estate...

 N.J.S.A. § 56:8-2.

        95.     In the operation of its business, Wells Fargo engaged in the use of unlawful

 practices through its conduct relating to Van Brunt’s loss mitigation review and aggressively

 pursuing foreclosure against her.

        96.     The CFA applies to mortgage servicing generally and to unconscionable business

 practices with regard to modification of mortgage loans.

        97.     Despite Van Brunt having complied with all the obligations as required by Wells

 Fargo’s loss mitigation process and otherwise qualifying for a trial modification, Wells Fargo

 misrepresented to Van Brunt that she had not qualified for the trial modification, when in fact she

 had qualified for the trial modification program which would have allowed her to remain in the

 property. Wells Fargo admits that but for its error, Van Brunt “would have been approved for a

 trial modification.” Wells Fargo’s affirmative misrepresentation in December 2013 about Van

 Brunt not qualifying for a loan modification constitutes an unlawful practice under the CFA.

        98.     Had Wells Fargo advised in December 2013 Van Brunt that she qualified for the

 loan modification, Van Brunt would have taken immediate steps to resolve the COA Action,

 including, but not limited to, filing a Chapter 13 Bankruptcy Petition to repay the COA arrears.

 Wells Fargo’s misrepresentations caused Van Brunt the ascertainable losses as plead, supra, at ¶

 91.

        99.     For five and a half years, from 2010 until 2015, the bank’s loan modification

 decisioning tools systematically miscalculated mortgage modification eligibility by adding (rather

 than comparing) state-specific maximum attorneys’ fees. The error persisted despite consent



                                                 20
Case 3:19-cv-00170-BRM-TJB Document 48 Filed 02/08/21 Page 21 of 32 PageID: 786




 orders mandating increased vigilance. The bank initially discovered the error in 2013 but it took

 more than two years, until October 2015, to implement even a partial fix, despite internal warnings

 that using the fee matrix was “risky” and that it would only cost $61,950 to fix. Had Wells Fargo

 taken immediate action in 2013 to remediate the problem, it would not have issued Van Brunt the

 incorrect denial in December 2013. Instead, Wells Fargo waited until 2015 to even implement a

 partial fix and waited another three (3) years before disclosing this error to Van Brunt. Wells

 Fargo’s actions here amount to unconscionable business practices. These failures caused Van

 Brunt the ascertainable losses as plead, supra, at ¶ 91.

        100.    Wells Fargo discovered the existence of the “faulty calculation” as early as August

 2013, but knowingly concealed or omitted this information from Van Brunt until September 2018.

        101.    These acts in concealing the “faulty calculation” constitute unlawful acts in

 violation of the CFA. These acts in concealing the “faulty calculation” directly and proximately

 took away any opportunity Van Brunt would have had of keeping her home.

        102.    Each unconscionable practice, false promise, misrepresentation, and/or knowing

 omission of material fact by Wells Fargo described, supra, constitutes a separate violation under

 the CFA.

        103.    Wells Fargo’s conduct has caused Van Brunt to suffer ascertainable losses, as

 plead, supra, at ¶ 91.

                                        COUNT TWO
                                    BREACH OF CONTRACT

        104.    Van Brunt restates and incorporates all of her statements and allegations contained

 in paragraphs 1 through 91, in their entirety, as if fully rewritten herein.

        105.    Van Brunt entered into a contract with Wells Fargo. The terms of the contract are

 set forth in the Note and Mortgage (collectively, except where inappropriate, the “Form Contract”).


                                                   21
Case 3:19-cv-00170-BRM-TJB Document 48 Filed 02/08/21 Page 22 of 32 PageID: 787




 The Form Contract is a standard form document containing identical provisions as required by

 GSEs, HUD, and the HAMP. See Exhibit 1.

        106.    Although HAMP and other government-mandated mortgage modifications were

 promulgated after Van Brunt entered into the Form Contracts with Wells Fargo, a reasonable

 interpretation of the Form Contracts required Wells Fargo to provide Van Brunt all available

 options to cure a default at the time of default, which was after the effective date of HAMP and

 other government-mandated mortgage modifications.

        107.    The Form Contract required Van Brunt (among other things) certify under penalty

 of perjury that the information provided is truthful, provide authority to investigate their financial

 status, and agree to credit counseling.

        108.    In consideration, Wells Fargo agreed via the Form Contract to evaluate Van Brunt

 for a temporary payment plan or modification program in compliance with the HUD requirements.

 Wells Fargo agreed via the Form Contract to offer Van Brunt the best temporary payment plan or

 modification program for which they were eligible.

        109.    The Form Contract governs the relationship between Van Brunt and Wells Fargo

 with regard to temporary payment plan and modification programs pursuant to HUD requirements

 and incorporates by reference those HUD requirements. The Form Contract is signed by Van

 Brunt. If Van Brunt missed a mortgage payment, Wells Fargo was to send correspondence

 informing Van Brunt the amount owed and inviting the mortgagor to call Wells Fargo’s “trained

 professionals” to help “determine the best option available” to the mortgagor. One such option was

 a loan modification, which could cure a default and bring a loan to “current” status.

        110.    Van Brunt provided documents, information, and certifications in compliance with

 the Form Contract.



                                                  22
Case 3:19-cv-00170-BRM-TJB Document 48 Filed 02/08/21 Page 23 of 32 PageID: 788




        111.    As a result, Wells Fargo was required under the terms of the Form Contract to

 consider Van Brunt for a loan modification and to provide that loan modification if appropriate.

 Van Brunt was eligible for a HUD loan modification, but Wells Fargo did not offer Van Brunt the

 December 2013 loan modification. Wells Fargo failed to do so because of a faulty automated

 calculation. Had that automated calculation been correct, Van Brunt would have been approved

 for a trial modification. Wells Fargo breached its obligations to Van Brunt under the Form

 Contract.

        112.    Wells Fargo’s breach impacted Van Brunt at a time when she was experiencing

 extreme hardship. As a result of the faulty automated calculation, Wells Fargo incorrectly provided

 negative credit information to consumer reporting agencies. Wells Fargo failed to offer the trial

 modification. Ultimately, Van Brunt was damaged by Wells Fargo’s breach.

        113.    Wells Fargo also breached its duties under the Form Contract by failing to give

 them adequate notice of the mortgage modification.

        114.    Wells Fargo discovered its “first” automated calculation error on or before October

 2, 2015. While Wells Fargo states that it fixed the first automated calculation error on October 2,

 2015, it failed to disclose the error to the public until August 3, 2018 and failed to disclose the

 error to Van Brunt until September of 2018. Despite admitting its error and that its error caused

 Van Brunt to suffer significant harm, Wells Fargo did nothing for almost three years to mitigate

 the harm it caused to Van Brunt, keeping the accounting error a secret. Wells Fargo breached the

 duty of good faith and fair dealing it owed to Van Brunt.

        115.    Wells Fargo discovered its “second” automated calculation error on or before April

 30, 2018. While Wells Fargo states that it “implemented new controls” on April 30, 2018, it failed

 to disclose the error to Van Brunt until September 2018. Despite admitting its error and that its



                                                 23
Case 3:19-cv-00170-BRM-TJB Document 48 Filed 02/08/21 Page 24 of 32 PageID: 789




 error caused Van Brunt to suffer significant harm, Wells Fargo has done the minimum to mitigate

 the harm it caused to Van Brunt. Wells Fargo breached the duty of good faith and fair dealing it

 owed to Van Brunt.

        116.    Van Brunt was injured by Wells Fargo’s breach of the Form Contract and suffered

 damages. In sending out the Apology Letter to Van Brunt, Wells Fargo admitted the breach; the

 only question that remains is the amount of damages, which is to be proven at trial.

                             COUNT THREE
       VIOLATION OF THE COVENANT OF GOOD FAITH AND FAIR DEALING

        117.    Van Brunt restates and incorporates all of her statements and allegations contained

 in paragraphs 1 through 91, in their entirety, as if fully rewritten herein.

        118.    Van Brunt entered into a contract with Wells Fargo. The terms of the contract are

 set forth in the uniform borrower assistance form (the “Form Contract”). The Form Contract is a

 standard form document containing identical provisions as required by HUD.

        119.    Every contract, including the Form Contract at issue in this case, includes and

 imposes upon each party to that contract a duty of good faith and fair dealing in its performance

 and enforcement.

        120.    Wells Fargo agreed via the Form Contract to offer Van Brunt the best temporary

 payment plan or modification program for which they were eligible.

        121.    The Form Contract governs the relationship between Van Brunt and Wells Fargo

 with regard to temporary payment plan and modification programs pursuant to HUD and

 incorporates by reference those HUD requirements. Van Brunt executed the Form Contract.

        122.    Van Brunt provided documents, information, and certifications in compliance with

 the Form Contract.




                                                   24
Case 3:19-cv-00170-BRM-TJB Document 48 Filed 02/08/21 Page 25 of 32 PageID: 790




         123.    As a result, Wells Fargo was, when necessary, required to consider Van Brunt for

 a loan modification. Van Brunt was eligible for a HUD loan modification. But Wells Fargo failed

 to offer Van Brunt the December 2013 loan modification. Wells Fargo failed to do so because of

 a faulty automated calculation. Had that automated calculation been correct,Van Brunt would have

 been approved for a trial modification. Wells Fargo breached the implied covenant of good faith

 and fair dealing with Van Brunt under the Form Contract.

         124.    Wells Fargo’s breach of the implied covenant of good faith and fair dealing

 impacted Van Brunt at a time when she was experiencing extreme hardship.

         125.    Moreover, Wells Fargo continued to act even after and failed to disclose when it

 learned that it had made an automated calculation error that negatively affected Van Brunt. Wells

 Fargo discovered its “first” automated calculation error on or before 2013. While Wells Fargo

 states that it fixed the first automated calculation error on October 2, 2015, it failed to disclose the

 error to the public until August 3, 2018 and failed to disclose the error to individuals it affected

 until September of 2018. Despite admitting its error and that its error caused Van Brunt to suffer

 significant harm, Wells Fargo did nothing for almost three years to mitigate the harm

         126.    Wells Fargo discovered its “second” automated calculation error on or before April

 30, 2018. While Wells Fargo states that it “implemented new controls” on April 30, 2018, it failed

 to disclose the error to the public until November 6, 2018. Despite admitting its error and that its

 error caused Van Brunt to suffer significant harm, Wells Fargo has taken minimal steps to mitigate

 the harm it caused to Van Brunt.

         127.    Wells Fargo breached the duty of good faith and fair dealing it owed to Van Brunt

 by failing to maintain adequate procedures in support of its automated modification eligibility

 review programs.



                                                   25
Case 3:19-cv-00170-BRM-TJB Document 48 Filed 02/08/21 Page 26 of 32 PageID: 791




        128.    Van Brunt was injured by Wells Fargo’s breach of its duty of good faith and fair

 dealing and suffered damages in an amount to be proven at trial.

                                        COUNT FOUR
                                     COMMON LAW FRAUD

        129.    Van Brunt restates and incorporates all of her statements and allegations contained

 in paragraphs 1 through 91, in their entirety, as if fully rewritten herein.

        130.    A cause of action for New Jersey common law fraud requires a plaintiff to prove:

 (1) a material misrepresentation of a presently existing or past fact; (2) knowledge or belief by the

 defendant of its falsity; (3) an intention that the other person rely on it; (4) reasonable reliance

 thereon by the other person; and (5) resulting damages.

        131.    In August 2013, Wells Fargo first discovered its errors and knew that “incorrect

 Attorney’s Fees [were] being calculate[d] in HPA that could be impacting decisions. See Exhibit

 6. It then refused to take any substantive action to correct the mistake until October 2015.

 Accordingly, Wells Fargo was aware of this mistake in December 2013 when it misrepresented to

 Van Brunt that she did not qualify for a loan modification. Time and time again, Wells Fargo had

 the opportunity to address this mistake. Instead of investing a marginal sum to correct the error,

 Wells Fargo chose to assume the risk. Van Brunt reasonably relied upon this misrepresentation in

 choosing not to contest the COA Action as there was no rational basis to do so as Wells Fargo held

 first lien priority. Wells Fargo’s actions in failing to disclose this error to Van Brunt caused the

 damages plead, supra, in ¶ 91.

        132.    Wells Fargo intended that Van Brunt rely on the misrepresentations in order to

 continue with the Foreclosure Case and avoid potential legal claims.




                                                   26
Case 3:19-cv-00170-BRM-TJB Document 48 Filed 02/08/21 Page 27 of 32 PageID: 792




         133.    Van Brunt reasonably relied on the misrepresentations because there was no

 possible way to discover that she was wrongfully denied until Wells Fargo informed her nearly

 five years later of the “faulty calculation”.

         134.    The damage to Van Brunt was foreseeable because Wells Fargo knew Van Brunt

 would lose her home after Wells Fargo improperly denied Van Brunt a loan modification. Wells

 Fargo was simultaneously pursuing a foreclosure and reviewing Van Brunt’s eligibility for a loan

 modification.

         135.    As Wells Fargo’s conduct was willfully and wantonly reckless or malicious, Van

 Brunt is entitled to punitive damages.

                                  COUNT FIVE:
                 INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

         136.    Van Brunt restates and incorporates all of her statements and allegations contained

 in paragraphs 1 through 91 in their entirety, as if fully rewritten herein.

         137.    To establish an intentional infliction of emotional distress claim under New Jersey

 law, a plaintiff must show (1) that the defendant intended to cause emotional distress; (2) that the

 conduct was extreme and outrageous; (3) that the actions proximately caused emotional distress;

 and (4) that plaintiff's emotional distress was severe. Witherspoon v. Rent-A-Center, Inc., 173 F.

 Supp. 2d 239, 242 (D.N.J. 2001).

         138.    Plaintiff can demonstrate the first factor by showing the defendant “intended to

 produce emotional distress or acted in reckless disregard of [the] fact that probable [] emotional

 distress would result.” Mosley v. Del. River Port Auth., No. 99-4147 (JBS), 2000 U.S. Dist. LEXIS

 22402, at *43 (D.N.J. Aug. 7, 2000) (emphasis added).

         139.    For five and a half years, from 2010 until 2015, the bank’s loan modification

 decisioning tools systematically miscalculated mortgage modification eligibility by adding (rather


                                                   27
Case 3:19-cv-00170-BRM-TJB Document 48 Filed 02/08/21 Page 28 of 32 PageID: 793




 than comparing) state-specific maximum attorneys’ fees. The error persisted despite consent

 orders mandating increased vigilance. Wells Fargo’s conduct (e.g. failing to fix a known error

 despite repeated warnings from regulators to clean up its loss mitigation practices) with respect to

 Van Brunt demonstrates that Wells Fargo abused its position and power and otherwise acted in a

 manner which was extreme and outrageous.

        140.    Here, Wells Fargo acted with reckless disregard of the fact that probable emotional

 distress would result. Wells Fargo repeatedly failed to oversee, audit, and test its servicing,

 modification, and foreclosure practices, including its automated calculation software. Wells Fargo

 not only concealed its deceit from Van Brunt but also from Federal and quasi-Federal Agencies

 who were charged with oversight of Wells Fargo’s mortgage loan servicing business6. It then used

 that automated calculation software to make automated decisions about offering modifications and

 whether or not its customers could keep their family homes. As a result of repeated federal

 investigations, fines, and consent cease and desist orders, Wells Fargo was on notice of its own

 deficient, unsafe, and unsound practices. Yet it allowed material errors in its software to persist for

 years, affecting hundreds of borrowers.

        141.    Wells Fargo first discovered this error in August 2013 and knew that “incorrect

 Attorney’s Fees [were] being calculate[d] in HPA that could be impacting decisions.” By January

 2014, in a preliminary review, Wells Fargo identified 50 loans where a loan modification had been

 wrongly denied. Yet somehow, Wells Fargo concluded in the same month that no modifications

 were wrongly denied and there was no urgency to fix the error. Wells Fargo acted with reckless




 6
  These include Office of Comptroller of the Currency, SigTarp Inspector General in the United
 States Department of Treasury, Fannie Mae, Freddie Mac, The Federal Home Administration, a
 department of the United States Department of Housing and Urban Development and the
 Consumer Finance Protection Bureau.

                                                   28
Case 3:19-cv-00170-BRM-TJB Document 48 Filed 02/08/21 Page 29 of 32 PageID: 794




 disregard that its actions would cause Van Brunt emotional distress through initially ignoring this

 problem. Had Wells Fargo taken immediate action with regards to this error, Wells Fargo would

 not have misrepresented to Van Brunt in December 2013 that she did not qualify for a loan

 modification.

        142.     Wells Fargo re-visited this issue during its July 2014 summit. Again, Wells Fargo

 acknowledged that the calculation error … “may lead to incorrect mod program participation

 decisions by HPU.” Despite knowing it could be denying an “unknown” number of loan

 modifications because of “overstated fees,” Wells Fargo acted recklessly in still failing to address

 the problem. These actions constitute extreme and outrageous conduct.

        143.     In October 2014, a new project manager recommended a solution that would only

 cost the bank $61,950--or approximately .0007% of its 2014 annual revenue of $84 billion. Yet,

 Wells Fargo denied the funding request despite having actual knowledge that “[i]naccurate fees

 will continue to be quote.” Here, Wells Fargo passed up yet another opportunity to redress the

 incorrect decision it issued to Van Brunt one year prior. Wells Fargo again demonstrated its

 reckless disregard for this known error by prioritizing profits over an effective solution. This

 conduct also demonstrates that Wells Fargo acted in an extreme and outrageous manner.

        144.     On May 4, 2015, Susan Crawford, an Operational Risk Consultant, advised that the

 continued use of the fee matrix was “risky” and asked whether Wells Fargo would seek to try a fix

 or accept the risk. Recklessly and outrageously, Wells Fargo continued to accept the risk. Ms.

 Crawford continued to voice her concerns and finally, in October 2015, the fee matrix was

 removed from the HPA tool. Here, Wells Fargo continued kicking the proverbial can down the

 road and passed up yet another opportunity to redress the incorrect decision it issued to Van Brunt

 one year prior until October 2015, when Wells Fargo finally removed the HPA tool. Wells Fargo



                                                 29
Case 3:19-cv-00170-BRM-TJB Document 48 Filed 02/08/21 Page 30 of 32 PageID: 795




 further delays again demonstrated its reckless disregard that its actions would cause Van Brunt

 harm. This conduct also demonstrates that Wells Fargo acted in an extreme and outrageous

 manner.

        145.    Between October 2015 and March 2018, Wells Fargo concealed this error from

 Van Brunt until it “rediscovered” the error (while reviewing a different error) and finally figured

 out that it harmed borrowers, including Van Brunt, from April 13, 2010 until October 20, 2015.

 Wells Fargo failed to disclose the error to Van Brunt until September 2018, representing: (1) five

 years and one month after it initially discovered the error; (2) four years and seven months after it

 initially discovered that the error caused wrongful modification denials; (3) and two years and 11

 months after the error was fixed. Wells Fargo’s actions in concealing this known mistake from

 Van Brunt demonstrate it acted in reckless disregard of the probable fact that Van Brunt would

 suffer severe emotional distress. Furthermore, Wells Fargo maintained ownership of the Home

 until May 16, 2018, and accordingly, Wells Fargo could have taken steps to mitigate its damage

 to Van Brunt. Instead, it intentionally waited until just months after selling the Home in May 2018

 to disclose the faulty calculation error to Van Brunt in September 2018.

        146.    As a direct and proximate result of Wells Fargo’s conduct, Van Brunt has suffered

 both monetary losses and emotional distress as plead, supra, at ¶ 91.

        147.    Van Brunt’s emotional distress was so severe that no reasonable person could be

 expected to endure it.

        148.    The damage to Van Brunt was foreseeable because Wells Fargo knew Van Brunt

 would lose her home after Wells Fargo improperly denied Van Brunt a loan modification. Had

 Wells Fargo issued Wells Fargo was simultaneously pursuing a foreclosure and reviewing Van

 Brunt’s eligibility for a loan modification.



                                                  30
Case 3:19-cv-00170-BRM-TJB Document 48 Filed 02/08/21 Page 31 of 32 PageID: 796




        149.    As Wells Fargo’s conduct was willfully and wantonly reckless or malicious, Van

 Brunt is entitled to punitive damages.

                                 PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Dawn Van Brunt prays that this Court enter its order granting

 judgment against Defendant Wells Fargo Bank, N.A. for the following:

          A.    Actual damages of at least $75,000.00 and in an amount to be determined at trial
                as to Counts One through Five;

          B.    Treble damages as to Count One;

          C.    Costs and reasonable attorney fees as to Count One;

          D.    Punitive damages as to Counts Four and Five,

          E.    Such other relief which this Court may deem appropriate.



                                             Respectfully submitted,

                                             /s/ Javier L. Merino
                                             Javier L. Merino
                                             Dann Law
                                             372 Kinderkamack Road, Suite 5
                                             Westwood, NJ 07675
                                             Phone: 216-373-0539
                                             Fax: 216-373-0536
                                             notices@dannlaw.com




                                               31
Case 3:19-cv-00170-BRM-TJB Document 48 Filed 02/08/21 Page 32 of 32 PageID: 797




                                        JURY DEMAND

        Van Brunt hereby requests a trial by jury on all issues, with the maximum number of jurors
 permitted by law.

                                             /s/ Javier L. Merino
                                             Javier L. Merino
                                             Dann Law




                                                32
